          Case 2:16-cr-00325-JCM-NJK Document 63 Filed 09/03/21 Page 1 of 1




 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                           Case No.: 2:16-cr-00325-JCM-NJK
 7                          Plaintiff,                         Order Setting Hearing
 8   v.                                                            (Docket No. 62)
 9   JAMES MOORE,
10                         Defendant.
11         Pending before the Court is Defendant’s counsel’s motion for a status hearing, which the
12 Court GRANTS. Docket No. 62.
13         IT IS HEREBY ORDERED that the Court sets a hearing on this motion for September 24,
14 2021, at 9:00 a.m., in Courtroom 3C.
15         IT IS FURTHER ORDERED that all counsel must be present in the courtroom.
16         IT IS FURTHER ORDERED that Defendant, who is in custody at the Nevada Southern
17 Detention Center, must be transported to the courtroom to be personally present for the hearing.
18 Prior to his transport, Defendant must comply in full with the United States Marshal’s COVID-19
19 testing and quarantine protocol.
20         IT IS SO ORDERED.
21         DATED: September 3, 2021.
22
23                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                  1
